Citation Nr: 1426067	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis, prior to June 9, 2012.

2.  Entitlement to a rating in excess of 30 percent for chronic sinusitis, since June 9, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran is a member of the National Guard who had several periods of active duty for training, including from June 1984 to January 1985, from January 1990 to May 1990, and from January 1992 to June 1992.  He had active service from February 2004 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This case was initially before the Board in April 2012 when service connection claims for a disorder of the pancreas and a fatty liver disease were granted; an increased rating for bilateral hearing loss was denied.  The Board remanded his increased rating claim for sinusitis for further development.  In a November 2012 rating decision the RO granted an increased rating for the Veteran's service-connected chronic sinusitis to 30 percent, effective June 9, 2012.  A supplemental statement of the case was issued in November 2012 and the case has been returned to the Board. 

The Veteran provided testimony at a hearing before a Veterans Law Judge in March 2012.  The transcript is associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a May 2014 letter, the Board notified the Veteran that the Veterans Law Judge who had conducted his March 2012 hearing was no longer employed by the Board.  Pursuant to VA regulation, the member who conducts a hearing shall participate in the final decision of the claim.  38 C.F.R. § 20.707 (2013).  The letter offered him the opportunity to again present testimony before a member of the Board.  The Veteran indicated in May 2014 correspondence that he wishes to appear before the Board at a video hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video hearing before the Board at the RO in the order that the request was initially received.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures if needed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



